676 So.2d 77 (1996)
John STRAYER, Appellant,
v.
STATE of Florida, Appellee.
No. 96-00642.
District Court of Appeal of Florida, Second District.
July 10, 1996.
PER CURIAM.
John Richard Strayer appeals the summary denial of his motion to correct his sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Strayer claims that the order of restitution entered pursuant to a June 6, 1995, hearing is illegal because it was imposed more than sixty days after the sentencing, which he alleges occurred on January 29, 1992. He also states that he was not given adequate notice of the hearing and an opportunity to defend. Strayer's allegations, if true, may entitle him to relief. See State v. Sanderson, 625 So.2d 471 (Fla.1993); State v. Hiscox, 677 So.2d 862 (Fla. 2d DCA 1996).
The trial court summarily denied the motion without attachments from the record that conclusively refute Strayer's allegations. Accordingly, we reverse and remand for further proceedings consistent herewith. On remand, should the trial court again deny the motion, it must attach portions of the record conclusively showing that appellant is entitled to no relief.
Reversed and remanded.
RYDER, A.C.J., and FRANK and LAZZARA, JJ., concur.